



SELECTA BIOSCIENCES, INC.


TRANSITION AND CONSULTING AGREEMENT


This Transition and Consulting Agreement (this “Agreement”) is made by and
between Selecta Biosciences, Inc., a Delaware corporation (the “Company”), and
Peter Keller (the “Consultant”) and will become effective as of the Effective
Date (defined below).
WHEREAS, the Consultant and the Company are party to (i) an Employment Agreement
dated as of June 6, 2016 (the “Employment Agreement”), (ii) an Employee
Nondisclosure, Noncompetition and Assignment of Intellectual Property Agreement
dated as of June 6, 2016 (the “Restrictive Covenant Agreement”) and (iii) an
Indemnification Agreement dated as of June 6, 2016 (the “Indemnification
Agreement”).
WHEREAS, the Consultant desires to resign his position as Chief Business Officer
of the Company effective December 18, 2017 and resign and terminate the
Consultant’s employment and all other offices with the Company and its
subsidiaries and affiliates effective December 31, 2017 (the “Resignation Date”)
without “Good Reason” (as defined in the Employment Agreement), it being
understood and agreed by the parties that the Consultant will not be entitled to
the severance payments and benefits set forth in the Employment Agreement; and
WHEREAS, the Company desires to engage the Consultant to perform consulting
services on behalf of the Company and the Consultant desires to perform such
services on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing recitals and the promises and
mutual covenants set forth herein the parties hereby agree as follows:
1.     Resignation; Consulting Services.
(a)    The Consultant hereby resigns his position as Chief Business Officer of
the Company effective December 18, 2017 and resigns and terminates his
employment and all other offices with the Company and its subsidiaries and
affiliates effective as of the Resignation Date. As of the Resignation Date, the
Consultant shall cease to be employed by or to serve the Company in any capacity
except as set forth in this Agreement and shall cease to exercise or convey any
authority (actual, apparent or otherwise) on behalf of the Company. The
Consultant acknowledges and agrees that his resignation is without Good Reason
and that the Consultant is not entitled to the severance payments and benefits
set forth in the Employment Agreement.
(b)    As of the Effective Date, the Company hereby retains the Consultant and
the Consultant hereby agrees to perform such consulting and advisory services
relating to the Field of Interest (as defined below) as set forth in Exhibit A
to this Agreement (the “Consulting Services”).




1

--------------------------------------------------------------------------------





(c)    The Consultant shall comply with all rules, procedures and standards
promulgated from time to time by the Company with regard to the Consultant’s
access to and use of the Company’s property, information, equipment and
facilities.
(d)    The parties agree that the Company will not issue any press releases as
to Consultant’s termination of employment and/or his consulting arrangement or
agreement with the Company. Nothing in this Section 1(d) prohibits or restricts
the Company from complying with its obligations under applicable law or
Securities Exchange Commission rules.
2.     Compensation.
(a)    The Company shall pay the Consultant the consulting fee described in
Exhibit A to this Agreement. The Company will reimburse the Consultant for such
reasonable business expenses as are incurred by the Consultant in the
performance of Consulting Services for the Company and pre-approved in writing
by the Company.
(b)    Exhibit B to this Agreement identifies each Company stock option held by
the Consultant (each, an “Option”) and indicates the extent to which each Option
is expected to be vested and unvested as of the Resignation Date. The Company
and Consultant agree that notwithstanding any contrary terms of the Options, the
portion of each Option that is unvested as of the Resignation Date shall
immediately expire and be forfeited as of the Resignation Date and that the
portion of each Option that is vested as of the Resignation Date will remain
outstanding and exercisable until the date that is three months following
termination of this Agreement for any reason (provided that (x) in no event will
any Option be exercisable after the final expiration date of the Option set
forth in the stock option agreement governing the Option and (y) all Options
will remain subject to earlier termination in connection with a corporate
transaction or event in accordance with the terms of the stock option agreement
governing the Option). The Consultant acknowledges that any Option intended to
qualify as an “incentive stock option” under Section 422 of the Internal Revenue
Code of 1986, as amended, may cease to so qualify as of the Effective Date.
3.    Release of Claims. In consideration of the foregoing, the Consultant, on
the Consultant’s own behalf and on behalf of any of the Consultant’s affiliated
companies or entities and any of the Consultant’s or their respective heirs,
family members, executors, agents, and assigns hereby and forever releases the
Company, any of its direct or indirect subsidiaries and affiliates, and any of
its or their current and former officers, directors, equity holders, managers,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions
and subsidiaries and predecessor and successor corporations and assigns
(collectively, the “Releasees”), from, and agrees not to sue concerning, or in
any manner to institute, prosecute, or pursue, any claim, complaint, charge,
duty, obligation, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that the
Consultant may possess against any of the Releasees arising from any omissions,
acts, facts or damages that have occurred up until and including the date the
Consultant executes this Agreement, including, without limitation:




2

--------------------------------------------------------------------------------





(a)    any and all claims relating to or arising from the Consultant’s
employment with the Company or any of its direct or indirect affiliates and the
termination of that relationship;
(b)    any and all claims relating to, or arising from, the Consultant’s right
to purchase, or actual purchase of any shares of stock or other equity interests
of the Company or any of its affiliates, including, without limitation, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law;
(c)    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;
(d)    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
and the Sarbanes-Oxley Act of 2002; the Massachusetts Wage Act; and the
Massachusetts Fair Employment Practices Act;
(e)    any and all claims for violation of the federal or any state
constitution;
(f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
(g)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by the Consultant as a result of this Agreement; and
(h)    any and all claims for attorneys’ fees and costs.
The Consultant agrees that the release set forth in this Section is and will
remain in effect in all respects as a general release as to the matters
released. Notwithstanding the foregoing, this release does not release (i) the
Consultant’s ownership of vested equity securities of the Company or the
Options, (ii) the Consultant’s right to indemnification by the Company or
pursuant to the Indemnification Agreement or applicable law, (iii) claims for
breach of this Agreement, (iv) claims that cannot be released as a matter of
law, including, but not limited to, the Consultant’s right to file a charge with
or participate in a charge by the Equal Employment Opportunity Commission, or
any other local, state, or federal administrative body or government




3

--------------------------------------------------------------------------------





agency that is authorized to enforce or administer laws related to employment,
against the Company (with the understanding that the Consultant’s release of
claims herein bars the Consultant from recovering monetary relief from the
Company or any Releasee), (v) claims for unemployment compensation or any state
disability insurance benefits pursuant to the terms of applicable state law,
(vi) claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA and (vii) claims to any
benefit entitlements vested as the Resignation Date, pursuant to written terms
of any employee benefit plan of the Company or its affiliates and the
Consultant’s rights under applicable law (the “Retained Claims”).
The Consultant understands and acknowledges that the Consultant is waiving and
releasing any rights the Consultant may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. The Consultant understands and agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
date the Consultant executes this Agreement. The Consultant understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which the Consultant was already entitled. The
Consultant further understands and acknowledges that the Consultant has been
advised by this writing that: (A) the Consultant should consult with an attorney
prior to executing this Agreement; (B) the Consultant has 21 days within which
to consider this Agreement; (C) the Consultant has 7 days following the
Consultant’s execution of this Agreement to revoke this Agreement pursuant to
written notice to the General Counsel of the Company; (D) this Agreement shall
not be effective until after the revocation period has expired and will become
effective on the eighth day after the Consultant executes this Agreement (the
“Effective Date”) if it has been not been revoked by the Consultant before that
date; and (e) nothing in this Agreement prevents or precludes the Consultant
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties, or costs for doing so, unless specifically authorized by federal law.
In the event the Consultant signs this Agreement and returns it to the Company
in less than the 21 day period identified above, the Consultant hereby
acknowledges that the Consultant has freely and voluntarily chosen to waive the
time period allotted for considering this Agreement.
The Consultant represents and warrants that the Consultant has read this Section
carefully and has been advised to consult with any attorney and any other
advisors of the Consultant’s choice prior to executing this Agreement, and that
the Consultant fully understands that by signing this Agreement, the Consultant
is voluntarily giving up any right which the Consultant may have to sue or bring
any claims against the Releasees other than the Retained Claims.
4.    Independent Contractor. In furnishing the Consulting Services, the
Consultant understands that he will at all times be acting as an independent
contractor of the Company and, as such, will not be an employee of the Company
and will not by reason of this Agreement or by reason of the performance of
Consulting Services be entitled to participate in or to receive any benefit or
right under any of the Company’s employee benefit or welfare plans. If the
Consultant is reclassified by a state or federal agency or court as an employee,
the Consultant will become a reclassified employee and will receive no benefits
except those mandated by state or federal law,




4

--------------------------------------------------------------------------------





even if by the terms of the Company's benefit plans in effect at the time of
such reclassification the Consultant would otherwise be eligible for such
benefits. The Consultant also will be responsible for paying all withholding and
other taxes required by law to be paid with respect to the Consulting Fee as and
when the same become due and payable and agrees to indemnify and hold the
Company harmless from all liability with respect to any such taxes. The
Consultant acknowledges and agrees that the Company will be entitled (but not
required) to deduct from any amounts otherwise due to the Consultant from the
Company payment in satisfaction of the foregoing indemnification obligations.
The Consultant shall not enter into any agreements or incur any obligations on
behalf of the Company.
5.    Term; Termination.
(a)    The term of this Agreement will begin on the later of the Resignation
Date or the Effective Date and will end on the first anniversary thereof (the
“Consulting Period End Date”) Resignation Date or upon earlier termination of
the Agreement as provided below (the “Term”). The Company may terminate this
Agreement for any reason effective 30 days, or as otherwise mutually agreed,
after delivery of a written notice of termination to the Consultant.
The Consultant may terminate this Agreement for any reason effective 30 days, or
as otherwise mutually agreed, after delivery of a written notice of termination
to the Company.
(b)    Upon the termination of this Agreement for any reason, the Company shall
remain obligated to pay the Consultant any Consulting Fee earned through the
date of termination and any unpaid business expenses that are reimbursable as
set forth in Section 2(a); provided, that the Company will only be obligated to
reimburse the Consultant for an unpaid business expense to the extent evidence
of the expense is submitted to the Company within thirty (30) days of
termination of this Agreement.
(c)    If (i) the Company materially breaches this Agreement, which material
breach has not been cured (or cannot be cured) within thirty (30) days after the
Consultant gives written notice to the Company regarding such material breach (a
“Material Breach”) and (ii) following expiration of such cure period and prior
to the Consulting Period End Date, the Consultant terminates this Agreement,
then the Company shall pay to the Consultant any then-unpaid portion of the
Consulting Fee in a lump sum within thirty (30) days following the date of such
termination, and the New Option (as defined on Exhibit A to this Agreement)
shall vest in full immediately. If the Consultant terminates this Agreement
prior to the Consulting Period End Date other than after a Material Breach,
except as set forth in Section 5(b), the Consultant will forfeit any then-unpaid
portion of the Consulting Fee and any then-unvested portion of the New Option.
(d)    If the Company terminates this Agreement for any reason other than for
Cause (as defined below) prior to the Consulting Period End Date, then (x) the
Company will pay to the Consultant 60% of any then-unearned portion of the
Consulting Fee, payable in a lump sum within thirty (30) days following the date
of termination and (y) the New Option will immediately vest in full. If the
Company terminates this Agreement for Cause prior to the Consulting Period End
Date, except as set forth in Section 5(b), the Consultant will forfeit any




5

--------------------------------------------------------------------------------





then-unpaid portion of the Consulting Fee, and the New Option will terminate and
be cancelled without consideration therefor with respect to any then-outstanding
shares. As used herein, “Cause” shall mean (i) the Consultant’s indictment or
conviction of, any felony or any crime involving dishonesty by the Consultant
about the Company, (ii) the Consultant’s participation in any fraud against the
Company, (iii) any intentional damage to any property of the Company by the
Consultant, (iv) the Consultant’s misconduct which materially and adversely
reflects upon the business, operations, or reputation of the Company, which
misconduct has not been cured within thirty (30) days after the Company gives
written notice to the Consultant regarding such misconduct, and (v) the
Consultant’s breach of any material provision of this Agreement or any other
material written agreement between the Consultant and the Company and failure to
cure such breach within thirty (30) days after the Company gives written notice
to the Consultant regarding such breach.
6.    Exceptions to this Agreement.
(a)    Certain Other Contracts. The Company acknowledges that the Consultant is
now or may become a party to agreements with third parties relating to the
disclosure of information, the ownership of inventions, restrictions against
competition and/or similar matters. The Consultant represents and agrees that
the execution, delivery and performance of this Agreement does not and will not
conflict with any other agreement, policy or rule applicable to the Consultant.
The Consultant will not (i) disclose to the Company any information that he is
required to keep secret pursuant to a confidentiality agreement with a third
party, (ii) use the funding, resources, facilities or inventions of any third
party to perform the Consulting Services, or (iii) perform the Consulting
Services in any manner that would give any third party rights to any
intellectual property created in connection with such services. Further, for
purposes of clarity, nothing in this Agreement or the attached exhibits prevents
the Consultant from working for other companies during the Term as long as such
employment does not materially interfere with the Consultant’s performance of
duties under this Agreement or violate the terms of this Agreement or any other
Agreement the Consultant has with the Company.
(b)    Prior Inventions. The Consultant has informed the Company, in writing, of
any and all inventions which he claims as his own or otherwise intends to
exclude from this Agreement because it was developed by him prior to the date of
this Agreement (“Excluded Inventions”). Notwithstanding the foregoing, Excluded
Inventions do not include prior inventions made by the Consultant during the
term of his employment, which are governed by the Restrictive Covenant Agreement
(“Prior Company Inventions”). The Consultant acknowledges that after execution
of this Agreement he shall have no right to exclude any Company Inventions (as
defined below) from this Agreement.
7.    Confidential Information. While providing the Consulting Services to the
Company and thereafter, the Consultant shall not, directly or indirectly, use
any Confidential Information (as defined below) other than pursuant to his
provision of the Consulting Services by and for the benefit of the Company or as
required by valid subpoena or other legal process (provided that the Consultant
shall give the Company prompt notice of such requirement, shall, as far in
advance of disclosing such information as is reasonably practicable, make
available to




6

--------------------------------------------------------------------------------





the Company and its counsel the documents and other information sought or
proposed to be disclosed and shall assist the Company or such counsel at the
Company’s expense in resisting or otherwise responding to such subpoena or other
legal process), or disclose to anyone outside of the Company any such
Confidential Information. The term “Confidential Information” as used throughout
this Agreement shall mean all trade secrets, proprietary information and other
data or information (and any tangible evidence, record or representation
thereof), written or oral, whether prepared, conceived or developed by a
consultant or employee of the Company (including the Consultant) or received by
the Company from an outside source, which is in the possession of the Company
(whether or not the property of the Company) and which is maintained in secrecy
or confidence by the Company. Without limiting the generality of the foregoing,
Confidential Information shall include:
(a)    any idea, improvement, invention, innovation, development, concept,
technical data, design, formula, device, pattern, sequence, method, process,
composition of matter, computer program or software, source code, object code,
algorithm, model, diagram, flow chart, product specification or design, plan for
a new or revised product, sample, compilation of information, or work in
process, or parts thereof, and any and all revisions and improvements relating
to any of the foregoing (in each case whether or not reduced to tangible form);
and
(b)    the name of any customer, supplier, employee, prospective customer, sales
agent, supplier or consultant, any sales plan, marketing material, plan or
survey, business plan or opportunity, product or development plan or
specification, business proposal, financial record, or business record or other
record or information relating to the present or proposed business of the
Company.
Notwithstanding the foregoing, the term Confidential Information shall not apply
to information which the Company has voluntarily disclosed to the public without
restriction or which has otherwise lawfully entered the public domain other than
by a breach of the Consultant’s confidentiality obligations to the Company.
The Consultant acknowledges that the Company from time to time has in its
possession information (including product and development plans and
specifications) which represent information which is claimed by others to be
proprietary and which the Company has agreed to keep confidential. The
Consultant agrees that all such information shall be Confidential Information
for purposes of this Agreement.
The Consultant agrees that all originals and all copies of materials containing,
representing, evidencing, recording, or constituting any Confidential
Information, however and whenever produced (whether by the Consultant or
others), shall be the sole property of the Company.
The parties agree that the Consultant’s duties with respect to: (i) Confidential
Information (as defined in the Restrictive Covenant Agreement) that was received
by the Consultant during the term of his employment shall be as set forth in the
Restrictive Covenant Agreement; and (ii)




7

--------------------------------------------------------------------------------





Confidential Information (as defined herein) that was received by the Consultant
on or after the Effective Date shall be as set forth in this Agreement.
8.    Company Inventions.
(a)    Assignment. The Consultant agrees that the Company will be the sole and
exclusive owner of all right, title and interest in and to all ideas,
inventions, works of authorship, work product, materials, and other deliverables
conceived, made, developed, reduced to practice, or worked on by Consultant,
alone or in conjunction with others (i) in the course of providing the
Consulting Services for the Company following the execution of this Agreement,
and (ii) after the term of the Agreement if resulting or directly derived from
Confidential Information, and all patent, copyright, trademark, trade secret and
other intellectual property rights therein, whether now known or hereafter
recognized in any jurisdiction (collectively, “Company Inventions”). Consultant
hereby assigns to the Company all of Consultant’s right, title and interest in
and to the Company Inventions. Consultant hereby waives any applicable moral
rights in the Company Inventions.
(b)    Assistance. The Consultant will execute all papers, including patent
applications, invention assignments and copyright assignments, and otherwise
agrees to assist the Company as reasonably required at the Company’s reasonable
expense to perfect in the Company the right, title and other interest in the
Company Inventions expressly granted to the Company under this Agreement. If the
Company is unable for any reason, after reasonable effort, to secure the
Consultant’s signature (or the signature of the Consultant’s authorized
representative(s), if applicable) on any document needed in connection with the
actions specified above, the Consultant hereby irrevocably designates and
appoints the Company as the Consultant’s agent and attorney-in-fact, which
appointment is coupled with an interest, to act for and, on the Consultant’s
behalf, to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by the Consultant.
(c)    Background IP License. The Consultant hereby grants to the Company a
non-exclusive, royalty-free, fully paid perpetual, irrevocable, worldwide right
and license, with right of sublicense, under and to Consultant’s Background IP
(as defined below) for the purpose of developing, marketing, selling and
supporting products and services of the Company or its affiliates or
subsidiaries, either directly or through multiple tiers of distribution, but not
for the purpose of licensing Background IP separately from products and services
of the Company or its affiliates or subsidiaries. For purposes of this
Agreement, “Background IP” means any and all technology and intellectual
property rights that do not constitute Company Inventions and that are owned by
Consultant or are licensed by a third party to Consultant with a right to
sublicense, and which exist prior to the date of this Agreement or which are
developed independently by Consultant outside of the Consulting Services but are
used in provision of the Consulting Services or are applicable to the Company
Inventions. For the avoidance of doubt, Prior Company Inventions are not
Background IP. To the extent practicable, the Consultant agrees to specifically
describe and identify in writing to the Company any material Background IP that
Consultant intends to use to perform the Consulting Services.




8

--------------------------------------------------------------------------------





(d)    Inventions Made Prior to the Effective Date. Notwithstanding the
foregoing, the parties agree that the Consultant’s duties with respect to Prior
Company Inventions shall be as set forth in the Restrictive Covenant Agreement.
9.    Consultant’s Obligation to Keep Records. The Consultant will promptly
disclose to the Company any and all Company Inventions. The Consultant agrees to
keep and maintain adequate and current records (in the form of notes, sketches,
drawings or in any other form that may be required by the Company) of all
Company Inventions and results thereof and such records will be available to and
remain the sole property of the Company at all times.
10.    Consultant’s Obligation to Cooperate. The Consultant will, at any time
during or after the Term, upon request of the Company, execute all documents and
perform all lawful acts which the Company considers necessary or advisable to
secure its rights hereunder and to carry out the intent of this Agreement.
Without limiting the generality of the foregoing, the Consultant will assist the
Company in any reasonable manner to obtain for its own benefit patents or
copyrights in any and all countries with respect to all Company Inventions
assigned pursuant to Section 7, and the Consultant will execute, when requested,
patent and other applications and assignments thereof to the Company, or Persons
(as defined below) designated by it, and any other lawful documents deemed
necessary by the Company to carry out the purposes of this Agreement, and the
Consultant will further assist the Company in every way to enforce any patents
and copyrights obtained, including testifying in any suit or proceeding
involving any of said patents or copyrights or executing any documents deemed
necessary by the Company, all without further consideration than provided for
herein. It is understood that reasonable out‑of‑pocket expenses of the
Consultant’s assistance incurred at the request of the Company under this
Section will be reimbursed by the Company.
11.    Noncompetition. Subject to the terms of the Restrictive Covenant
Agreement or written waivers that may be provided by the Company upon request,
which shall not be unreasonably withheld, the Consultant agrees that during the
Term of this Agreement (the “Restricted Period”), the Consultant shall not
directly or indirectly (i) provide any services in the Field of Interest to any
Person other than the Company, (ii) become an owner, partner, shareholder,
consultant, agent, employee or co-venturer of any Person that has committed, or
intends to commit, significant resources to the Field of Interest.
Notwithstanding the foregoing, the Consultant may purchase as a passive
investment up to one percent (1%) of any class or series of outstanding voting
securities of any Person that has committed significant resources to the Field
of Interest if such class or series is listed on a national or regional
securities exchange or publicly traded in the “over-the-counter” market.
12.    Nonsolicitation. During the Restricted Period, the Consultant shall not
(i) solicit, encourage, or induce any employee of, or consultant to, the Company
(or any other Person who may have been employed by, or may have been a
consultant to, the Company during the Term) to terminate his or her employment
or relationship with the Company in order to become employed by or otherwise
perform services for any other Person or (ii) solicit, endeavor to entice away
from the Company or otherwise interfere with the relationship of the Company
with any Person




9

--------------------------------------------------------------------------------





who is, or was within the then-most recent 12 month period, a client or customer
of the Company.
13.    Return of Property. Upon termination of the Consultant’s engagement with
the Company, or at any other time upon request of the Company, the Consultant
shall return promptly any and all Confidential Information, including customer
or prospective customer lists, other customer or prospective customer
information or related materials, computer programs, software, electronic data,
specifications, drawings, blueprints, medical devices, samples, reproductions,
sketches, notes, notebooks, memoranda, reports, records, proposals, business
plans, or copies of them, other documents or materials, tools, equipment, or
other property belonging to the Company or its customers which the Consultant
may then possess or have under his control. The Consultant further agrees that
upon termination of his engagement he shall not take with him any documents or
data in any form or of any description containing or pertaining to Confidential
Information or any Company Inventions.
14.    Miscellaneous.
(a)    Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all other prior agreements and understandings, both
written and oral, between the parties with respect to such subject matter;
provided, however, that this Agreement does not supersede or modify the
Restrictive Covenant Agreement or the Indemnification Agreement, each of which
will remain in effect (and shall be enforceable in addition to and separate from
any similar terms of this Agreement) in accordance with their terms.
(b)    Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
This Agreement is not intended to confer upon any person other than the parties
hereto any rights or remedies hereunder, except as otherwise expressly provided
herein and shall not be assignable by operation of law or otherwise.
(c)    Amendments and Supplements. This Agreement may not be altered, changed or
amended, except by an instrument in writing signed by the parties hereto.
(d)    No Waiver. The terms and conditions of this Agreement may be waived only
by a written instrument signed by the party waiving compliance. The failure of
any party hereto to enforce at any time any of the provisions of this Agreement
shall in no way be construed to be a waiver of any such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
such party thereafter to enforce each and every such provision. No waiver of any
breach of or non-compliance with this Agreement shall be held to be a waiver of
any other or subsequent breach or non-compliance.
(e)    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of the Commonwealth of
Massachusetts, without reference to the principles of conflicts of law that
would result in the application of the




10

--------------------------------------------------------------------------------





substantive laws of any jurisdiction other than the Commonwealth of
Massachusetts, and where applicable, the laws of the United States.
(f)    Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered by hand, sent by facsimile
transmission with confirmation of receipt, sent via a reputable overnight
courier service with confirmation of receipt requested, or mailed by registered
or certified mail (postage prepaid and return receipt requested) to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice), and shall be deemed given on the date on which
delivered by hand or otherwise on the date of receipt as confirmed:
To the Company:
Selecta Biosciences, Inc.
480 Arsenal Way
Watertown, MA 02472
Attention: General Counsel


To the Consultant:
At the most recent address for the Consultant in the Company’s personnel files
(g)    Remedies. The Consultant recognizes that money damages alone would not
adequately compensate the Company in the event of breach by the Consultant of
this Agreement, and the Consultant therefore agrees that, in addition to all
other remedies available to the Company at law, in equity or otherwise, the
Company shall be entitled to injunctive relief for the enforcement hereof. All
rights and remedies hereunder are cumulative and are in addition to and not
exclusive of any other rights and remedies available at law, in equity, by
agreement or otherwise.
(h)    Survival; Validity. Notwithstanding the termination of the Consultant’s
relationship with the Company (whether pursuant to Section 4 or otherwise), the
Consultant’s covenants and obligations set forth in Sections 7, 8, 10 and 13
shall remain in effect and be fully enforceable in accordance with the
provisions thereof. In the event that any provision of this Agreement shall be
determined to be unenforceable by reason of its extension for too great a period
of time or over too large a geographic area or over too great a range of
activities, it shall be interpreted to extend only over the maximum period of
time, geographic area or range of activities as to which it may be enforceable.
If, after application of the preceding sentence, any provision of this Agreement
shall be determined to be invalid, illegal or otherwise unenforceable by a court
of competent jurisdiction, the validity, legality and enforceability of the
other provisions of this Agreement shall not be affected thereby. Except as
otherwise provided in this Section 14(h), any invalid, illegal or unenforceable
provision of this Agreement shall be severable, and after any such severance,
all other provisions hereof shall remain in full force and effect.




11

--------------------------------------------------------------------------------





(i)    Construction. A reference to a Section shall mean a section or subsection
in this Agreement unless otherwise expressly stated. The titles and headings
herein are for reference purposes only and shall not in any manner limit the
construction of this Agreement which shall be considered as a whole. The words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.” Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of names and pronouns shall
include the plural and vice-versa.
(j)    Certain Definitions.
(i)    “Field of Interest” shall mean immunomodulatory nanoparticles and any
other projects related to the Company’s proprietary technology currently in
development or initiated during the Term.
(ii)    “Person” shall mean an individual, a corporation, an association, a
partnership, an estate, a trust and any other entity or organization.
(k)    Counterparts. This Agreement may be executed in two or more counterparts,
all of which together shall constitute one and the same Agreement.
15.    Whistleblower Protections and Trade Secrets.
Notwithstanding anything to the contrary contained herein or in the Restrictive
Covenant Agreement, nothing in this Agreement or the Restrictive Covenant
Agreement will prohibit the Consultant from reporting possible violations of
federal law or regulation to any United States governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or any other whistleblower protection provisions of state or federal law
or regulation (including the right to receive an award for information provided
to any such government agencies). Furthermore, in accordance with 18 U.S.C. §
1833, notwithstanding anything to the contrary in this Agreement or the
Restrictive Covenant Agreement: (i) the Consultant shall not be in breach of
this Agreement or the Restrictive Covenant Agreement, and shall not be held
criminally or civilly liable under any federal or state trade secret law (x) for
the disclosure of a trade secret that is made in confidence to a federal, state,
or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (y) for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal; and (ii) if
the Consultant files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, the Consultant may disclose the trade secret to the
Consultant’s attorney, and may use the trade secret information in the court
proceeding, if the Consultant files any document containing the trade secret
under seal, and do not disclose the trade secret, except pursuant to court
order.








12

--------------------------------------------------------------------------------





16.    Section 409A.
(a)    The intent of the parties is that the payments and benefits under this
Agreement comply with or be exempt from Section 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.
(b)    Notwithstanding anything in this Agreement to the contrary, any
compensation or benefits payable under this Agreement that is considered
nonqualified deferred compensation under Section 409A and is designated under
this Agreement as payable upon termination of this Agreement shall be payable
only upon the Consultant’s “separation from service” with the Company within the
meaning of Section 409A (a “Separation from Service”) and, except as provided
below, any such compensation or benefits shall not be paid, or, in the case of
installments, shall not commence payment, until the 30th day following the
Consultant’s Separation from Service (the “First Payment Date”). Any installment
payments that would have been made to the Consultant during the 30 day period
immediately following the Consultant’s Separation from Service but for the
preceding sentence will be paid to the Consultant on the First Payment Date and
the remaining payments shall be made as provided in this Agreement.
(c)    Notwithstanding anything in this Agreement to the contrary, if the
Consultant is deemed by the Company at the time of the Consultant’s Separation
from Service to be a “specified employee” for purposes of Section 409A, to the
extent delayed commencement of any portion of the benefits to which the
Consultant is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of the Consultant’s
benefits shall not be provided to the Consultant prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Consultant’s
Separation from Service with the Company or (ii) the date of the Consultant‘s
death. Upon the first business day following the expiration of the applicable
Section 409A period, all payments deferred pursuant to the preceding sentence
shall be paid in a lump sum to the Consultant (or the Consultant’s estate or
beneficiaries), and any remaining payments due to the Consultant under this
Agreement shall be paid as otherwise provided herein.
(d)    The Consultant’s right to receive any installment payments under this
Agreement shall be treated as a right to receive a series of separate payments
and, accordingly, each such installment payment shall at all times be considered
a separate and distinct payment as permitted under Section 409A. Except as
otherwise permitted under Section 409A, no payment hereunder shall be
accelerated or deferred unless such acceleration or deferral would not result in
additional tax or interest pursuant to Section 409A.


[Signature Page Follows]








13

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the respective dates set forth below.


 
 
 
 
SELECTA BIOSCIENCES, INC.
 
 
 
 
 
 
 
 
 
 
 
 
Date:
December 18, 2017
 
 
/s/ Werner Cautreels
 
 
 
 
Werner Cautreels, Ph.D.
 
 
 
 
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
CONSULTANT:
 
 
 
 
 
 
Date:
December 18, 2017
 
 
/s/ Peter Keller
 
 
 
 
Peter Keller
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






EXHIBIT A
Consulting Services
1.    Description of Consulting Services.
(a)    Duties. The Consultant shall provide such consulting services relating to
the performance goals agreed by the Company and the Consultant. The Consultant
will be able to provide such services remotely and to the extent not conflicting
with Consultant’s other obligations, provided that the Consultant will be
available from time to time for telephone calls and in-person meetings with the
Company’s Chief Executive Officer in the Boston area when requested with
reasonable notice and accommodation of the Consultant’s schedule.
2.    Compensation.
(a)    In exchange for the Consulting Services during the Term, the Company will
pay the Consultant a cash retainer of $120,000, payable in quarterly
installments at the Effective Date and the beginning of each quarter and
prorated for any partial quarter of service (the “Consulting Fee”).
(b)    The Company will pay the Consultant the amount of any Annual Bonus (as
defined in the Employment Agreement) that the Company’s Board of Directors or
its authorized committee (the “Board”) determines in its good faith discretion
the Consultant has earned for 2017, based upon actual performance achieved by
the Company’s executive management team as a whole and individual contributions,
and in a manner consistent with the 2017 annual bonus determinations made by the
Board with respect to the Company’s actively employed senior executives, which
Annual Bonus, if any, shall be paid to the Consultant when annual bonuses for
2017 are paid to the Company’s actively employed senior executives generally but
in no event later than March 15, 2018 (the “Prior Year Bonus”). Notwithstanding
the foregoing, the percentage of the Consultant’s Target Bonus for 2017
represented by the Annual Bonus paid to the Consultant in accordance with this
Agreement will not be less than the average percentage of target annual bonus
represented by the actual annual bonuses for 2017 paid to actively employed
senior executives of the Company (other than the Chief Executive Officer of the
Company) who receive an annual bonus for 2017. Payment to the Consultant of any
Annual Bonus will be subject to reduction for tax withholdings required by law.
(c)    Subject to approval by the Board, the Company will grant the Consultant
at the first regularly scheduled Board meeting following the commencement of the
Term an option (the “New Option”) to purchase 20,000 shares of the Company’s
common stock. 10,000 shares subject to the New Option will vest in full on the
Consulting Period End Date, subject to Section 5 of this Agreement , and the
remaining 10,000 shares subject to the New Option will vest based upon the
attainment of performance goals to be agreed by the Company and the Consultant
prior to the date of grant. Notwithstanding the foregoing, vesting of the New
Option will accelerate in full in the event of a Change in Control (as defined
in the Company’s 2016 Incentive Award Plan (the “Plan”) prior to the Consulting
Period End Date, unless the Consultant has terminated this Agreement under
Section 5(a) or Company terminated the Agreement for Cause under Section




15

--------------------------------------------------------------------------------





5(d) prior to such Change in Control, and will in all events be subject to the
terms of the Plan and a separate stock option agreement. Upon expiration of the
Term for any reason, any then unvested portion of the New Option will
automatically expire and be terminated (for the avoidance of doubt, after giving
effect to any vesting under Sections 5(c) and (d) of the Agreement).
* * * * *




16

--------------------------------------------------------------------------------






EXHIBIT B
Options


Option
Grant Date
Exercise Price Per Share
Total Shares Subject to Option*
Vested Shares Subject to Option*
Unvested Shares Subject to Option*
09-Mar-2016
$7.02
1,139
0
1,139
08-Apr-2014
$8.97
8,461
8,285
176
21-Feb-2015
$9.36
10,256
7,486
2,770
21-Jun-2016
$14.00
25,282
7,143
18,139
21-Jun-2016
$14.00
5,559
4,424
1,135
09-Mar-2016
$7.02
14,244
7,057
7,187
14-Jun-2013
$2.77
2,564
2,564
0
17-Feb-2011
$0.63
89,588
89,588
0
07-Jul-2017
$19.33
25,619
0
25,619
07-Jul-2017
$19.33
6,381
0
6,381
 
 
189,093
126,547
62,546



* Represents, as applicable, the number of total shares, vested shares or
unvested shares of common stock subject to the Option as of the Resignation
Date. The unvested portion of each Option was forfeited and expired as of the
Resignation Date.



